ICJ_156_CertainDocumentsSeizure_TLS_AUS_2015-06-11_ORD_01_NA_00_FR.txt.                           INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                   QUESTIONS RELATING TO THE SEIZURE
                            AND DETENTION
                    OF CERTAIN DOCUMENTS AND DATA
                           (TIMOR‑LESTE v. AUSTRALIA)


                             ORDER OF 11 JUNE 2015




                                 2015
                          COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                    QUESTIONS CONCERNANT LA SAISIE
                            ET LA DÉTENTION
                   DE CERTAINS DOCUMENTS ET DONNÉES
                           (TIMOR‑LESTE c. AUSTRALIE)


                          ORDONNANCE DU 11 JUIN 2015




4 CIJ1080.indb 1                                           28/04/16 10:46

                                                 Official citation :
                      Questions relating to the Seizure and Detention of Certain Documents
                         and Data (Timor‑Leste v. Australia), Order of 11 June 2015,
                                            I.C.J. Reports 2015, p. 572




                                            Mode officiel de citation :
                       Questions concernant la saisie et la détention de certains documents
                       et données (Timor‑Leste c. Australie), ordonnance du 11 juin 2015,
                                          C.I.J. Recueil 2015, p. 572




                                                                                 1080
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157272-8




4 CIJ1080.indb 2                                                                              28/04/16 10:46

                                                     11 JUNE 2015

                                                        ORDER




                   QUESTIONS RELATING TO THE SEIZURE
                            AND DETENTION
                    OF CERTAIN DOCUMENTS AND DATA
                       (TIMOR‑LESTE v. AUSTRALIA)




                    QUESTIONS CONCERNANT LA SAISIE
                            ET LA DÉTENTION
                   DE CERTAINS DOCUMENTS ET DONNÉES
                       (TIMOR‑LESTE c. AUSTRALIE)




                                                     11 JUIN 2015

                                                    ORDONNANCE




4 CIJ1080.indb 3                                                    28/04/16 10:46

                                                                                                                               572




                                      COUR INTERNATIONALE DE JUSTICE

                                                               ANNÉE 2015
                                                                                                                                           2015
                                                                                                                                          11 juin
                                                                11 juin 2015                                                            Rôle général
                                                                                                                                          no 156

                      QUESTIONS CONCERNANT LA SAISIE
                              ET LA DÉTENTION
                     DE CERTAINS DOCUMENTS ET DONNÉES
                                              (TIMOR‑LESTE c. AUSTRALIE)




                                                           ORDONNANCE

                     Le président de la Cour internationale de Justice,
                    Vu l’article 48 du Statut de la Cour et les paragraphes 2 et 3 de l’ar‑
                 ticle 89 de son Règlement,
                    Vu la requête enregistrée au Greffe de la Cour le 17 décembre 2013, par
                 laquelle la République démocratique du Timor‑Leste a introduit une ins‑
                 tance contre l’Australie au sujet d’un différend concernant la saisie, le
                 3 décembre 2013, et la détention ultérieure, par « des agents australiens,
                 de documents, données et autres biens appartenant au Timor‑Leste ou
                 que celui‑ci a le droit de protéger en vertu du droit international »,

                  Vu l’ordonnance du 3 mars 2014, par laquelle la Cour a indiqué les
                 mesures conservatoires suivantes :
                     « 1) L’Australie fera en sorte que le contenu des éléments saisis ne soit
                          d’aucune manière et à aucun moment utilisé par une quelconque
                          personne au détriment du Timor‑Leste, et ce, jusqu’à ce que la
                          présente affaire vienne à son terme ;
                         �����������������������������������������������������������������������������������������������������������
                       2) L’Australie conservera sous scellés les documents et données élec‑
                          troniques saisis, ainsi que toute copie qui en aurait été faite, jusqu’à
                          toute nouvelle décision de la Cour ;
                         �����������������������������������������������������������������������������������������������������������
                       3) L’Australie ne s’ingérera d’aucune manière dans les communica‑

                                                                                                                                   4




4 CIJ1080.indb 573                                                                                                                            28/04/16 10:46

                                saisie et détention (ordonnance 11 VI 15)                 573

                         tions entre le Timor‑Leste et ses conseillers juridiques ayant trait
                         à l’Arbitrage en vertu du traité du 20 mai 2002 sur la mer de Timor
                         actuellement en cours entre le Timor‑Leste et l’Australie, à toute
                         négociation bilatérale future sur la délimitation maritime, ou à
                         toute autre procédure entre les deux Etats qui s’y rapporte, dont
                         la présente instance devant la Cour » (Questions concernant la sai‑
                         sie et la détention de certains documents et données (Timor‑Leste
                         c. Australie), mesures conservatoires, ordonnance du 3 mars 2014,
                         C.I.J. Recueil 2014, p. 161, par. 55),
                    Vu l’ordonnance du 28 janvier 2014, par laquelle la Cour a fixé au
                 28 avril 2014 et au 28 juillet 2014, respectivement, les dates d’expiration
                 des délais pour le dépôt d’un mémoire du Timor‑Leste et d’un contre‑­
                 mémoire de l’Australie,
                    Vu le mémoire et le contre‑mémoire dûment déposés par les Parties
                 dans les délais ainsi prescrits,
                    Vu les lettres datées du 17 juin 2014, par lesquelles les Parties ont été
                 informées que la procédure orale s’ouvrirait le 17 septembre 2014,
                    Vu la lettre conjointe datée du 1er septembre 2014, par laquelle les
                 agents du Timor‑Leste et de l’Australie ont demandé à la Cour de bien
                 vouloir « ajourner la procédure orale qui devait débuter le 17 sep‑
                 tembre 2014 afin de permettre aux Parties de rechercher un règlement à
                 l’amiable » et évoqué la possibilité que celles‑ci sollicitent conjointement
                 une modification de l’ordonnance en indication de mesures conservatoires
                 du 3 mars 2014,
                    Vu les lettres datées du 3 septembre 2014, par lesquelles le greffier a
                 informé les Parties que la Cour avait décidé, conformément à l’article 54
                 du Règlement, d’accéder à leur demande conjointe d’ajourner la procé‑
                 dure orale,
                    Vu la lettre datée du 25 mars 2015, par laquelle l’agent de l’Australie a
                 indiqué que son Gouvernement, « [p]our souligner sa détermination » à
                 parvenir à un règlement pacifique du différend et « prendre une initiative
                 constructive et positive en vue [d’y] mettre fin », souhaitait « restituer les
                 éléments retirés du cabinet Collaery Lawyers le 3 décembre 2013 », et a
                 sollicité, conformément à l’article 76 du Règlement, une « modifi[cation
                 de] la deuxième mesure conservatoire » que la Cour avait indiquée dans
                 son ordonnance du 3 mars 2014,
                    Vu l’ordonnance du 22 avril 2015, par laquelle la Cour a
                     « 1) Autoris[é] la restitution sous scellés, au cabinet Collaery Law­
                          yers, de l’ensemble des documents et données saisis le 3 décembre
                          2013 par l’Australie, ainsi que de toute copie qui en aurait été
                          faite, sous le contrôle d’un représentant du Timor‑Leste désigné à
                          cet effet ;
                       2) Demand[é] aux Parties de l’informer de ce que la restitution des
                          documents et données saisis le 3 décembre 2013 par l’Australie,

                                                                                            5




4 CIJ1080.indb 575                                                                                28/04/16 10:46

                                 saisie et détention (ordonnance 11 VI 15)                 574

                          ainsi que de toute copie qui en aurait été faite, a[vait] été opérée
                          et de la date à laquelle elle l’a[vait] été ; [et]
                       3) Décid[é] que, à compter de la restitution des documents et don‑
                          nées saisis le 3 décembre 2013 par l’Australie, ainsi que de toute
                          copie qui en aurait été faite, la deuxième mesure indiquée par
                          la Cour dans son ordonnance du 3 mars 2014 cessera[it] de pro‑
                          duire ses effets » (Questions concernant la saisie et la détention de
                          certains documents et données (Timor‑Leste c. Australie), demande
                          tendant à la modification de l’ordonnance en indication de mesures
                          conservatoires du 3 mars 2014, ordonnance du 22 avril 2015, C.I.J.
                          Recueil 2015, p. 560-561, par. 21) ;
                   Considérant que, par lettre conjointe datée du 15 mai 2015 et reçue au
                 Greffe le même jour, les deux Parties, conformément à l’ordonnance ren‑
                 due par la Cour le 22 avril 2015, ont confirmé que l’Australie avait resti‑
                 tué, le 12 mai 2015, les documents et données qu’elle avait saisis le
                 3 décembre 2013 ;
                   Considérant que, par lettre datée du 2 juin 2015 et reçue au Greffe le
                 même jour, l’agent du Timor‑Leste, précisant que,
                       « [p]ar suite de la restitution, le 12 mai 2015, des documents et don‑
                       nées saisis par l’Australie, le Timor‑Leste a[vait] atteint le but qu’il
                       s’était assigné en saisissant la Cour, à savoir que ses biens lui soient
                       restitués et que l’Australie reconnaisse que ses actes [avaient] consti‑
                       tué une violation des droits souverains du Timor‑Leste, ce qu’elle
                       a[vait] ainsi fait implicitement »,
                 a informé la Cour que son Gouvernement souhaitait se désister de l’ins‑
                 tance ;
                    Considérant que copie de cette lettre a immédiatement été adressée au
                 Gouvernement de l’Australie, qui a été informé que le président de la
                 Cour, agissant en vertu des paragraphes 2 et 3 de l’article 89 du Règle‑
                 ment, avait fixé au 10 juin 2015 la date d’expiration du délai dans lequel
                 l’Australie pourrait déclarer si elle s’opposait au désistement ;
                    Considérant que, par lettre datée du 9 juin 2015 et reçue au Greffe le
                 même jour, l’agent de l’Australie a informé la Cour que son Gouverne‑
                 ment ne faisait pas objection au désistement de l’instance demandé par le
                 Timor‑Leste, et que l’agent a réaffirmé que, ainsi qu’il l’avait indiqué dans
                 sa lettre du 25 mars 2015, « la demande de l’Australie tendant à restituer
                 les éléments en cause témoignait de la détermination de celle-ci à parvenir
                 à un règlement pacifique du différend en prenant une initiative construc‑
                 tive et positive pour y mettre fin », et ajouté qu’« [a]ucune autre conclu‑
                 sion ne [devait] être tirée des actes de l’Australie » ;
                   Prend acte du désistement de la République démocratique du
                 Timor‑Leste de l’instance introduite par sa requête enregistrée le
                 17 décembre 2013 ; et
                     Prescrit que l’affaire soit rayée du rôle.

                                                                                             6




4 CIJ1080.indb 577                                                                                28/04/16 10:46

                                saisie et détention (ordonnance 11 VI 15)                    575

                    Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le onze juin deux mille quinze, en trois exemplaires, dont
                 l’un restera déposé aux archives de la Cour et les autres seront transmis
                 respectivement au Gouvernement de la République démocratique du
                 Timor‑Leste et au Gouvernement de l’Australie.

                                                                          Le président,
                                                                (Signé) Ronny Abraham.
                                                                            Le greffier,
                                                               (Signé) Philippe Couvreur.




                                                                                               7




4 CIJ1080.indb 579                                                                                  28/04/16 10:46

